Citation Nr: 1440735	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to increased ratings for left knee arthritis, currently assigned "staged" ratings of 10 percent prior to January 17, 2013, and 30 percent from March 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to September 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Pittsburgh, Pennsylvania RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran and his representative contend that his bilateral knee disabilities have worsened since the most recent (February 2009) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than four years), VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged that the current ratings do not reflect his current bilateral knee symptoms.  His September 2011 statement and his representative's August 2014 statement arguably advance an implicit claim that the service connected disabilities are more severe than shown on the 2009 VA examination.  Additionally, a review of the claims file reveals that an April 2013 rating decision granted the Veteran a temporary total rating based on surgical treatment necessitating convalescence due to undergoing a total left knee replacement on January 17, 2013; a 30 percent rating was assigned for the left knee from March 1, 2014.  To fully assist the Veteran, a more current examination of both knees is appropriate.

Finally, there appear to be VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the sources of any and all treatment with respect to his knees since November 2008.

2. Secure for the record copies of the complete clinical records, including any (and all) pertinent VA treatment records.

3. After obtaining any necessary authorization, obtain all records of private and non-VA treatment of the knees, including treatment from (1) United States military facilities located in the United Kingdom and (2) treatment records from: Dr. V. Khanduja, The Cambridge Nuffield Hospital, 4 Trumpington Rd., Cambridge, England  CB2 8AF, including records pertaining to left knee surgery on or about January 17, 2013.

4. Arrange for an appropriate examination of the Veteran to ascertain the current severity of his service-connected bilateral knee disabilities.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Examination findings pertinent to the knee disabilities should be reported to allow for application of all potential VA rating criteria for this disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups. 

Please provide a detailed rationale for all opinions stated.

5. After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



